*370
By the Court.

McDonald J.
delivering the opinion.
This was a petition, in the Court below, for the re-hearing of a Chancery cause, in which a decree had been rendered. It was á bill to marshal assets. The defendants’ petition was demurred to on the three grounds stated above, and the presiding Judge, on. hearing argument, refused the petition and dismissed it.
[1.] There is no evidence in the record showing that the decree pronounced in the cause had been enrolled; and if it has not been, there may be a re-hearing by petidon.
¿r [2.] The complainants set out in their bill the conveyance, by their intestate to his infant son, of the land therein mentioned, and ask a decree in respect to it, as it was claimed by some of the creditors that it should be sold as assets. No decree was passed upon it, for reasons assigned in the petition. There can be no objection to investigating the bona fides of the conveyance, as the complainants have asked in their bill, in this proceeding.
[3.] There is no constitutional impediment to the trial of the question involved in the issue proposed in the petition for the re-hearing of the bill, in the county in which the bill was pending, not being the county in which the land lies, that Court having jurisdiction of the parties. It is not the kind of case which the Constitution requires shall be tried in the county in which the land lies.
Judgment reversed.